As filed with the Securities and Exchange Commission October 18, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VERTEX ENERGY, INC. (Name of registrant in its charter) Nevada 94-3439569 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 1331 Gemini Street, Suite 250 Houston, Texas 77058 Phone: (866) 660-8156 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Benjamin P. Cowart, Chief Executive Officer Vertex Energy, Inc. 1331 Gemini Street, Suite 250 Houston, Texas 77058 Phone: (866) 660-8156 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: W. Morgan Burns David M. Loev Jonathan R. Zimmerman John S. Gillies Faegre & Benson LLP The Loev Law Firm, PC 2200 Wells Fargo Center 6300 West Loop South 90 South Seventh Street Suite 280 Minneapolis, MN 55402-3901 Bellaire, Texas 77401 Phone: (612) 766-7000 Phone: (713) 524-4110 Fax: (713) 524-4122 Approximate date of proposed sale to the public: as soon as practicable after the effective date of this Registration Statement. If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box:o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filed,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title Of Each Class Of Securities To Be Registered Amount to be Registered Proposed Maximum Offering Price per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.001 par value per share Includes 300,000 shares that the underwriters have an option to purchase to cover over-allotments, if any. Estimated solely for the purpose of calculating the amount of the registration fee in accordance with Rule 457(c) under the Securities Act of 1933, as amended, based on the last reported sale price for the common stock as reported on the Over-The-Counter Bulletin on October 17, 2011. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment that specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state or other jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED OCTOBER 18, 2011 PRELIMINARY PROSPECTUS VERTEX ENERGY, INC. 2,000,000 Shares of Common Stock We are offering 2,000,000 shares of our common stock, $0.001 par value per share. Our common stock is currently listed on the Over-The-Counter Bulletin Board under the symbol “VTNR.” On October 17, 2011, the last reported sale price of our common stock as reported on the Over-The-Counter Bulletin Board was $2.60 per share. You should carefully consider the risks associated with investing in our common stock.Before making an investment in our common stock, please read the “Risk Factors” section of this prospectus, which begins on page 7. Per Share of Common Stock Total Public Offering Price $ $ Underwriting Discount $ $ Proceeds, before expenses, to us $ $ The underwriter has a 30-day option to purchase up to 300,000 additional shares from us at the public offering price, less the underwriting discount, to cover over-allotments, if any. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the offered securities or passed on the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The underwriter expects that delivery of shares will be made on or about, 2011. Craig-Hallum Capital Group Prospectus dated, 2011 Table of Contents Page Prospectus Summary 1 Risk Factors 7 Forward-Looking Statements 22 Use of Proceeds 23 Determination of Offering Price 23 Market For Common Equity and Related Stockholder Matters 24 Dividend Policy 24 Capitalization 25 Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Business 41 Management 51 Executive Compensation 55 Certain Relationships and Related Party Transactions 62 Security Ownership of Certain Beneficial Owners and Management 66 Description of Capital Stock 69 Underwriting 75 Legal Matters 76 Experts 76 Interests of Named Experts and Counsel 76 Where You Can Find Additional Information 77 Index to Consolidated Financial Statements F-1 You should rely only on the information contained in this prospectus. We have not, and the underwriter has not, authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. No offers are being made hereby in any jurisdiction where the offer or sale is not permitted. You should assume that the information in this prospectus is accurate only as of the date on the cover. Our business, financial condition, results of operations and prospects may have changed since that date. Unless otherwise indicated, information contained in this prospectus concerning our industry, including our market opportunity, is based on information from independent industry analysts, third-party sources and management estimates. Management estimates are derived from publicly-available information released by independent industry analysts and third party sources, as well as data from our internal research, and are based on assumptions made by us using data and our knowledge of such industry and market, which we believe to be reasonable. In addition, while we believe the market opportunity information included in this prospectus is generally reliable and is based on reasonable assumptions, such data involves risks and uncertainties and is subject to change based on various factors, including those discussed under the heading “Risk Factors.” PROSPECTUS SUMMARY The following summary highlights basic information about us and this offering. This summary does not contain all of the information you should consider before making a decision to invest in our common stock. You should review this prospectus, including the risks of investing in our common stock discussed in the “Risk Factors” section of this prospectus, and the documents incorporated by reference, including our consolidated financial statements and the notes to those statements, before making an investment decision. Our Company Overview We are an environmental services company that recycles industrial waste streams and off-specification commercial chemical products. Our primary focus is recycling used motor oil and other petroleum by-product streams.We purchase these streams from an established network of local and regional collectors and generators.We manage the transport, storage and delivery of the aggregated feedstock and product streams to end users.We manage the re-refining of approximately 34% of our aggregated petroleum streams in order to sell them as higher-value end products. We sell the remaining 66% of our aggregated petroleum streams as feedstock to other re-refineries and fuel blenders or as replacement fuel for use in industrial burners.The re-refining of used motor oil we manage takes place at a facility operated by a related party that uses a proprietary Thermal Chemical Extraction Process (“TCEP”) technology. We own a world-wide, royalty-free, perpetual license to the TCEP technology which is exclusive in every market except Baytown, Texas. In addition, we aggregate and manage the re-refining of other petroleum by-product streams including petroleum distillates, transmix and off specification commercial chemical products at a third-party refinery that uses conventional refining processes and technologies.We sell our re-refined products to end-user customers or re-refinement facilities for further processing. We currently provide our services in 13 states, primarily in the Gulf Coast and Central Midwest Region of the United States.During the six month period ending June 30, 2011, we aggregatedapproximately 27 milliongallons of used motor oil and other petroleum by-product feedstocks and managed the re-refining ofapproximately 9.5 milliongallons of used motor oil with our proprietary TCEP process and through our third party processing agreement. Thermal Chemical Extraction Process We have a worldwide perpetual license to the patent pending TCEP process, and the right to utilize the technology in any future production facilities we may build.TCEP is a process which utilizes thermal and chemical dynamics to extract impurities from used oil which increases the value of the feedstock.We currently sell the TCEP final product as fuel oil cutterstock. We intend to continue to develop our TCEP process and design with the goal of producing additional re-refined products including lubricating base oil. Recent Performance We have significantly improved our operational and financial performance during the six month period ended June 30, 2011, and compared to the prior year period we: • Increased total revenue by 65% to $48.1 million during the six months ended June 30, 2011 from $29.1 million during the six months ended June 30, 2010; • Increased income from operations by 456% to $2.7 million during the six months ended June 30, 2011 from $0.5 millionduring the six months ended June 30, 2010; and • Increased diluted earnings per common share by 375% to $0.19 during the six months ended June 30, 2011 from $0.04 during the six months ended June 30, 2010. Our Industry and Market Opportunity The petroleum by-products industry is driven by the financial and environmental benefits of recycling as well as by the amount of petroleum by-product generated each year. We believe used motor oil is among the largest segments of petroleum by-products and that approximately 1.4 billion gallons of used oil are generated in the U.S. annually of which approximately 1 billion gallons are recycled.The market value of recycled oil is based, in large part, on its end use. Typically, recycled motor oil is either burned as an industrial fuel with pricing driven by the market for natural gas or it is re-refined into higher value end-products including lubricating base oils or transportation fuels with pricing driven by the markets for petroleum-derived products. The extent to which the financial benefits of recycling used oil are realized is driven by operating efficiency in aggregating, storing and transporting used oil supply; the extent to which the used oil is re-refined; and the price spread between natural gas and crude oil.As of the date of this prospectus, the approximate market price for used oil was $1.80 per gallon and the approximate price for lubricating base oil ranges from $4.50 to $5.50 per gallon.Based on a U.S. Department of Energy Study dated July 2006, approximately 83% of recycled oil is burned and 17% is re-refined representing a $2.3 billion market assuming an average price of $1.80 per gallon for 830 million gallons of oil burned annually and $5.00 per gallon for 170 million gallons of used oil re-refined annually. -1- Table of Contents As with the financial benefits of recycling used oil, the environmental benefits are also driven by its end use. Environmental regulations prohibit the disposal of used oil in sewers or landfills because used motor oil is insoluble and contains heavy metals and other contaminants that make it detrimental to the environment if improperly disposed.Compared to burning used oil as an industrial fuel, re-refined oil significantly reduces the amount of toxic heavy metals and greenhouse gases and other pollutants introduced into the environment.In addition, the use of re-refined motor oil conserves petroleum which would have otherwise been refined into virgin base stock oil. The used oil recycling industry is comprised of multiple participants including generators, collectors, aggregators, processors, and end users.Generators are entities that generate used oil through their daily operations such as automotive businesses conducting oil changes on consumer and commercial vehicles and industrial users changing lubricants on machinery and heavy equipment. Collectors are typically local businesses that purchase used oil from generators and provide on-site collection services. The collection market is highly fragmented and we believe there are more than 700 used oil collectors in the United States.Aggregators are specialized businesses that purchase used oil and petroleum by-products from multiple collectors and sell and deliver it as feedstock to processors.Processors, or re-refineries, utilize a processing technology to convert the used oil or petroleum by-product into a higher-value feedstock or end-product. Conventional re-refineries typically employ vacuum distillation and hyrdotreating processes to transform used oil into various grades of base oil.Vacuum distillation is a process that removes emulsified contaminated water and separates used oil into base oil lubricant and light fuels.The base oil is then hyrdotreated to remove impurities such as sulfur, chlorine, and oxygen and to stabilize the end product.A re-refined base oil is of equal quality and will last as long as a virgin base oil.In addition, other re-refining processes transform used oil into product grades slightly lower than base oil that can be used as industrial fuels or transportation fuel blendstocks. We believe that the used oil recycling market has significant growth potential through increasing the percentage of recycled oil that is re-refined rather than burned as a low cost industrial fuel. We believe that the financial and environmental benefits of re-refining used oil combined with consumer and commercial demand for high-quality, environmentally responsible products will drive growth in demand for re-refined oil and re-refining capacity in the United States.If 10% of the used oil recycled each year were re-refined rather than burned, the market would grow by approximately $0.3 billion or 13%.Furthermore, we believe that increasing consumer and industrial awareness of the environmental impact of improperly disposing used oil may drive additional market growth as approximately 30% of the used oil generated each year is improperly disposed rather than recycled. Our Competitive Strengths Large, Diversified Feedstock Supplier Network.We have a network of approximately 50 feedstock suppliers that collect from various business segments including oil change service stations, automotive repair shops, manufacturing facilities, petroleum refineries and petrochemical manufacturing operations, as well as brokers.We believe our diverse network of feedstock suppliers reduces our reliance on any single supplier and the risk of not fulfilling our minimum feedstock sale quotas.During the six month period ending June 30, 2011, we aggregatedapproximately 27million gallons of used motor oil and other petroleum by-product feedstocks. Strategic Relationships.We have established relationships with key feedstock suppliers, storage and transportation providers, oil re-refineries, and end-user customers.We believe our relationships with these parties are strong, in part due to our high level of customer service, competitive prices, and our ability to contract (for purchase or sale) long-term, minimum monthly feedstock commitments.We believe that our strategic relationships could lead to contract extensions and expanded feedstock supply or purchase agreements. -2- Table of Contents Proprietary Technology.Ourlicensed TCEP technology produces acutterstock for the fuel oil market or a refining feedstock. We are able to build TCEP re-refining facilities at a significantly lower cost than conventional re-refineries. We believe this is a significant competitive advantage because it will enable us to economically expand our geographic footprint and move closer to new feedstock sources and end customers. Logistics Capabilities.Wehave extensive expertise and experience managing feedstock supply chain logistics and multimodal transportation services to customers who purchase our feedstock or higher-value, re-refined products. We believe that our scale, expertise, and contracts enable us to cost effectively transport product and consistently meet our customers’ volume, quality and delivery schedule requirements. Scale of Operations.We believe that the size and scale of our operations is a significant competitiveadvantage when competing for new business and maintaining existing customer relationships.Price is one of the main competitive factors in the feedstock collection industry and because we are able to effectively leverage our fixed operating costs and economies of scale, we believe that our prices are competitive.Through our network of suppliers and customers, we aggregate a large amount of supply and demand for feedstock, which enables us to enter into minimum purchase or sale contracts as well as accept large volume orders year round.We believe this is a competitive advantage because it minimizes our suppliers’ inventory risk and ensures our customers’ minimum order volumes are satisfied.In addition, we believe our end customers prefer to work with an exclusive supplier rather than manage multiple vendors. Strong Position in Growing Oil Recycling Industry.We believe that the demand for recycled oil products will continue to increase as businesses and consumers seek to purchase high-quality, cost competitive lubricants and fuels while lowering their impact on the environment. We believe that we are well positioned to capitalize on this trend because of the scale of our used oil aggregation operations, our key strategic relationships, and our proprietary TCEP technology. Management Team.We are led by a management team with expertise in petroleum recycling, finance, operations, and re-refinement technology.Each member of our senior management team has more than 15 years of industry experience.We believe the strength of our management team will help our success in the marketplace. Vertex Strategy The Principal elements of our strategy include: Grow our Core Business. Our focus is to continue to supply used motor oil and other petroleum by-product feedstock, as well as re-refined products to existing customers and to cultivate additional feedstock supply volume by expanding relationships with existing suppliers and developing new supplier relationships. We will seek to maintain good relations with existing suppliers, customers and vendors and the high levels of customer service necessary to maintain these businesses. We also plan to seek to develop relationships with additional re-refining facilities to serve as such facilities’ primary and exclusive feedstock provider. Re-Refine Higher Value End Products.We intend to develop, lease, or acquire technologies to re-refine our feedstock supply into higher-value end products, including assets or technologies which complement our TCEP process.Currently, we are using TCEP to re-refine used oil feedstock into fuel oil cutterstock for use in the marine fuel market.We believe thatcontinued improvements to the TCEP technology and investments inadditional technologies will enable us to upgrade feedstock into end products, including lubricating base oil, that command higher market prices than the current re-refined products we produce. Expand TCEP Re-Refinement Capacity.Currently we have an agreement to use TCEP facilities.
